
	
		III
		109th CONGRESS
		2d Session
		S. RES. 626
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relating to the retirement of Linda E.
		  Sebold.
	
	
		Whereas Linda E. Sebold has faithfully served the United
			 States Senate for more than 33 years;
		Whereas Linda began her service to the Senate as an
			 assistant in the Disbursing Office in 1973;
		Whereas Linda became the Committee Scheduling Coordinator
			 for the Daily Digest in 1978 and was promoted to Editor of the Daily Digest in
			 1999;
		Whereas Linda has been a leader in implementing
			 technological advances in the preparation of the Daily Digest;
		Whereas Linda has made a significant contribution to
			 continuity of government planning;
		Whereas, during her 33½ year tenure, she has at all times
			 discharged the difficult duties and responsibilities of her office with
			 extraordinary efficiency, aplomb, and devotion;
		Whereas Linda's service to the Senate has been marked by
			 her personal commitment to the highest standards of excellence; and
		Whereas Linda is retiring after more than 33 years service
			 to the United States Senate: Now, therefore, be it
		
	
		That Linda E. Sebold be and hereby is
			 commended for her outstanding service to her country and to the United States
			 Senate.
		2.The Secretary of the Senate shall transmit
			 a copy of this resolution to Linda E. Sebold.
		
